DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, 13-20, 22-23, and 25-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chai et al (2021/0378031).
Regarding claims 1 and 20, Chai discloses a user equipment and a method of wireless communication performed by an apparatus of a user equipment (UE), comprising: receiving configuration information associated with two or more random access channel (RACH) occasions (see receiving, by a terminal, first configuration information and the first configuration information is used to configure one or more physical random access channel PRACH time-frequency resources and a preamble sequence set in paragraph 0010 and PRACH Time-Frequency Resource, Also Referred to as a PRACH Occasion (Occasion) in paragraph 0112), wherein the configuration information indicates preamble sequence sets for the two or more RACH occasions (see The network side may further configure, for example, a parameter msg1-FDM, used to indicate a quantity of PRACH time-frequency resources that are consecutive in 
Regarding claims 3 and 22, Chai discloses each RACH occasion of the two or more RACH occasions is associated with a same time-frequency resource allocation (see determine a 
Regarding claims 4 and 23, Chai discloses wherein the two or more RACH occasions are associated with respective time-frequency resource allocations (see PRACH Time-Frequency Resource, Also Referred to as a PRACH Occasion (Occasion) in paragraph 0112 and PRACH time-frequency resources #0, 2, 3, and 3 in figure 6). 
Regarding claim 5, Chai discloses receiving a synchronization signal block (SSB) that identifies a particular time-frequency resource allocation of the respective time-frequency resource allocations, wherein transmitting the RACH preamble on the selected RACH occasion is based at least in part on the selected RACH occasion being associated with the particular time-frequency resource allocation (see a PRACH time-frequency resource includes a plurality of preamble sequences, where M preamble sequences are used for random access, and each PRACH time-frequency resource corresponds to N synchronization signal blocks (Synchronization Signal Block, SSB) in paragraph 0189). 
Regarding claims 6 and 25, Chai discloses wherein the configuration information identifies a first preamble sequence set for a first RACH occasion of the two or more RACH occasions, and wherein preamble sequence sets for one or more other RACH occasions, of the two or more RACH occasions, are derived based at least in part on the first preamble sequence set (see select, from a random access preamble sequence set corresponding to each PRACH time-frequency resource configured for random access in an existing system, a preamble sequence subset as a PRACH random access preamble in the two-step random access procedure, 
Regarding claims 7 and 26, Chai discloses the configuration information identifies a first preamble sequence set for a first RACH occasion of the two or more RACH occasions, and wherein a second preamble sequence set for a second RACH occasion of the two or more RACH occasions starts at a last-used root and a next sequence after a last-used sequence of the first preamble sequence set (see determining a first preamble sequence in paragraph 0010; one or more sequence number sets in paragraphs 0022; the sequence number may be a sequence number of a start slot or a sequence number of an end slot) occupied by the PRACH time-frequency resource, or a sequence number of a symbol (when a plurality of symbols are occupied, the sequence number may be a sequence number of a start symbol or a sequence number of an end symbol) occupied by the PRACH time-frequency resource in paragraph 0129; the four PRACH time-frequency resources are sorted, starting from the leftmost subframe #1, in ascending order of sequence numbers of start RBs occupied by the PRACH time-frequency resources in paragraph 0136). 
Regarding claims 8 and 27, Chai discloses the configuration information identifies a first preamble sequence set for a first RACH occasion, of the two or more RACH occasions, and wherein a second preamble sequence set for a second RACH occasion of the two or more RACH occasions starts at a next root after a last-used root of the first preamble sequence set (see determining a first PRACH time-frequency resource based on the first configuration information; determining a first preamble sequence to be sent on the first PRACH time-frequency resource, where the first preamble sequence is a preamble sequence in the preamble sequence set in paragraph 0010; a parameter msg1-FrequencyStart, used to indicate the frequency domain start 
Regarding claims 9 and 28, Chai discloses the configuration information identifies respective root sequences for the preamble sequence sets (see determining a first preamble sequence to be sent on the first PRACH time-frequency resource, where the first preamble sequence is a preamble sequence in the preamble sequence set in paragraph 0010. Note that the first preamble sequence is the root sequence). 
Regarding claims 10 and 29, Chai discloses the configuration information indicates a number of RACH occasions associated with a particular time-frequency resource allocation (see each sequence number set includes a sequence number or sequence numbers of one or more PUSCH time-frequency resource blocks in paragraph 0022; determine a sequence number of a PUSCH time-frequency resource block associated with each PRACH time-frequency resource group in paragraph 0052; the network side may configure, for example, a parameter msg1-FrequencyStart, used to indicate the frequency domain start position of the PRACH time-frequency resource.  The network side may further configure, for example, a parameter msg1-FDM, used to indicate a quantity of PRACH time-frequency resources that are consecutive in frequency domain on each PRACH time-domain occasion and that are frequency division multiplexed in paragraphs 0119 and 0180). 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, 21, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chai in view of Einhaus et al (2021/0219352).
Regarding claims 2 and 21, Chai doesn't specifically disclose the RACH preamble occupies a threshold channel bandwidth of a channel in accordance with an occupied channel bandwidth requirement of the UE. However, this feature is well known in the art. Einhaus discloses this feature (see The necessary number of repetitions necessary to comply with the minimum channel occupation requirement set up for the unlicensed cell can be autonomously determined by the UE and the eNodeB by a simple calculation based on the frequency bandwidth occupied by a usual preamble transmission (i.e., 1.08 MHz) and the minimum frequency bandwidth threshold (e.g., 16 MHz for a 20 MHz system bandwidth or 8 MHz for a 10 MHz system bandwidth) in paragraph 0163). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If 
Regarding claims 12 and 31, claims 12 and 31 claimed a method performed by a base station that is located at the other end of the communication of the UE described in claims 2 and 21, wherein the process performed by the base station is the reverse process performed by the UE. Claims 12 and 31 are, therefore, subject to the same rejection.

Response to Arguments
Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive.
The applicant argues that CHAI does not discloses at least “wherein the two or more RACH occasions overlap in frequency”. The examiner respectfully disagrees because CHAI clearly discloses this feature (see PRACH time-frequency resource referred to as a PRACH Occasion in paragraphs 0112; when PRACH time-frequency resources corresponding to the two random access procedures overlap in paragraph 0187; and Figure 5A where PRACH time-frequency resource #1 (Occasion #1) overlaps in frequency with PRACH time-frequency resource #3 (Occasion #3)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472